DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-2, 4, 6-9, 11-26 filed August 30th 2021 are the subject matter of this Office Action.  
Status of Claims
As indicated in the Office Action of 05/24/2021, claims 6-7, 11-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species of multiple myeloma, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021. Claims 1-2, 4, 8-9, 13-26 are the subject matter of this Office Action

Response to Amendment
Applicant’s amendments, filed 08/30/2021 are acknowledged. Claims 3, 5, 10 and 27 have been canceled in their entirety. Claim 1 has been amended to embrace only the (S) enantiomer of compound A (Compound A-S).  
  Applicant's arguments, filed 08/30/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
Claim Rejections - 35 USC § 103-Rejections Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
 Claim 1-2, 4, 13-26 remains rejected under 35 U.S.C. 103 as being unpatentable over the combination of  Dimopoulos et al (NEJM Bol. 375 pages 1319-1331 published 2016), Thakurta (US2016/0051530 published 02/25/2016), Daratumumab product page (published 05/2018), Dexamethasone (decadron) product page (published 2016) and Schafer et al (US2014/0045843 published 02/13/2014).  
Dimopoulos teaches the method of treating relapsed or refractory multiple myeloma in a human patient in need comprising administering a therapeutically effective combination comprising daratumumab, dexamethasone and the immunomodulatory agent lenalidomide (abstract). Daratumumab, intravenously 
However, Dimopoulos does not specifically teach administering compound A-S in combination with daratumumab and dexamethasone. 
 Thakurta teaches treating multiple myeloma in a patient in need comprising administering a therapeutically effective amount of an immunomodulatory compound in combination with a therapeutically effective amount of an antibody ([0049]-[0054]). Racemic Compound A (which embraces both the R-enantiomer and the claimed S-enantiomer) and lenalidomide are each taught as suitable immunomodulatory compounds to be administered in the combinatorial regimen to treat multiple myeloma ([0469]-[0471]). 
 Daratumumab is taught as a suitable antibody to be used in the combinatorial regiment ([0054]). Thakurta also teaches that an additional therapeutic agent can be added to the immunomodulatory compound/antibody regimen for treating multiple myeloma in a patient ([0514]). Dexamethasone (decadron) is taught as a suitable 
Regarding claims 13-18, 20-23, Thakurta teaches that said immunomodulatory compound is administered in doses of 2-25 mg per day via oral administration wherein said immunomodulatory compound is formulated as a capsule ([0526], [0550],and [0563]).
Therefore, a skilled artisan would have found it prima facie obvious to treat multiple myeloma in a patient in need comprising administering a therapeutically effective amount of compound A, daratumumab and dexamethasone to a subject in need in view of the combined teaching of Dimopoulos and Thakurta, arriving at the instantly claimed regimen with a reasonable expectation of success.  
MPEP 2143 provides rationale for a conclusion of obviousness including (B) Simple substitution of one known element for another to obtain predictable results;
In the instant case, Thakurta teaches that lenalidomide and racemic compound A (which embraces both the R and S enantiomers) are each effective at treating refractory multiple myeloma and to be combined with daratumumab and dexamethasone in order to treat the neoplastic disorder. Considering it was known in the art that the combination of daratumumab, lenalidomide and dexamethasone was effective at treating refractory and relapsed multiple myeloma in a subject, as taught by Dimopoulos, and that both lenalidomide and Compound A were each taught in the prior art as being effective immunomodulating compounds to combine with daratumumab and dexamethasone for the treatment of refractory and relapsed multiple myeloma in a subject (Thakurta), a skilled artisan would have predicted that substituting the immunomodulating 
Regarding the limitations of claims 19 and 24, the daratumumab prescribing information teaches daratumumab intravenous infusion is formulated in a concentration of 20 mg/ml single dose vial (100 mg per 5 mL solution; page 1), while the dexamethasone (decadron) prescribing information teaches dexamethasone tablets are formulated in doses of 0.5 mg (page 1). Accordingly, said artisan would have found it prima facie obvious to administer the daratumumab in the combined regimen of Dimopoulos and Thakurta in a concentration of 20 mg/mL and dexamethasone in a 0.5 mg tablet in view of the daratumumab and dexamethasone prescribing information as said concentrations and doses of daratumumab and dexamethasone are art-recognized to be used to treat patients. 
However, the combination of Dimopoulos, Thakurta, Daratumumab product page and Decadron product page do not specifically teach wherein compound A in the regimen above is solely compound A-S. 
Schafer teaches compound A-S as a potent therapeutic for the treatment of multiple myeloma. As shown in Figure 21, administration of either compound A or compound A-S to patients comprising multiple myeloma resulted in similar significant reduction in tumor burden in the treated patient (See Compound 1 30 mg/kg vs Compound 1-S 30 mg/kg). Further, said patients represent patients identified as sensitive to treatment with compound A ([0473]-[0474], Figure 21).   
 Therefore, one of ordinary skill in the art would have found it prima facie obvious to administer compound A in the regimen of daratumumab, dexamethasone and the immunomodulatory agent compound A in order to treat multiple myeloma in a subject, wherein compound A is administered as the enantiomer compound A-S in view of the combined teachings of in Dimopoulos, Thakurta, Daratumumab product page, Decadron product page and Schafer. Motivation to administer compound A, as the enantiomer compound A-S flows logically from the fact that said compound was known in the art to inhibit multiple myeloma tumor burden, which in turn raises the reasonable expectation of success that the resulting regimen comprising compound A-S, daratumumab and dexamethasone would have effectively inhibited multiple myeloma tumorigenesis in a subject.  

Claims 8-9 remain rejected under 35 U.S.C. 103 as being unpatentable over Schafer et al (US2014/0045843 published 02/13/2014) in view of Thakurta (US2016/0051530 published 02/25/2016).
 Schafer teaches compound A-S as a potent therapeutic for the treatment of multiple myeloma. As shown in Figure 21, administration of compound A-S to patients comprising multiple myeloma resulted in a significant reduction in tumor burden in the treated patient. Further, said patients represent patients identified as sensitive to treatment with compound A-S ([0473]-[0474], Figure 21).  
 However, Schafer does not specifically teach administering daratumumab and dexamethasone to the multiple myeloma patient sensitive to treatment with compound A-S. 
 Thakurta teaches treating multiple myeloma in a patient in need comprising administering a therapeutically effective amount of an immunomodulatory compound in combination with a therapeutically effective amount of an antibody ([0049]-[0054]). Daratumumab is taught as a suitable antibody to be used in the combinatorial regiment ([0054]). Compound A is taught as a suitable immunomodulatory compound to be administered in the combinatorial regimen to treat multiple myeloma ([0469]).Thakurta also teaches that an additional therapeutic agent can be added to the immunomodulatory compound/antibody regimen for treating multiple myeloma in a patient ([0514]). Dexamethasone is taught as a suitable additional agent to combine to the immunomodulatory compound/antibody regimen ([0516], [0519], [0534]-[0535]). 
 Regarding the limitation of claim 10, treatment of patients comprising relapsed multiple myeloma, refractory multiple myeloma and both relapsed and refractory multiple myeloma is embraced in the methodology of Thakurta ([0026]). Thakurta teaches that it is believed that said immunomodulatory compound and antibodies provide synergistic effects when given concurrently with conventional therapy ([0524], [0529]). 
Therefore, following identification of a multiple myeloma patient sensitive to compound A-S as taught by Schafer, one of ordinary skill in the art would have found it prima facie obvious to continue to administer compound A-S to the patient in addition to administer the antibody daratumumab and adjuvant agent dexamethasone in view of Thakurta, arriving at the instantly claimed methodology. 
Motivation to administer the antibody daratumumab and adjuvant agent dexamethasone in combination with compound A-S to the multiple myeloma patient 

 Applicant traverses the rejection of record. Applicant argues that the Examiner used improper hindsight in regards to select the three-drug regimen of Dimopoulos and substitute the immunomodulatory agent lenalidomide in the regimen of Dimopoulos for the immunomodulatory agent Compound A-S in order to arrive at the instantly claimed methodology. Secondly, Applicant argues that the unexpected synergistic inhibition of refractory multiple myeloma cell growth afforded by the combination of Compound A-S and daratumumab in Figure 2 and Table 2 of the instant specification is sufficient to overcome a prima facie case.  
 
 Response to Arguments
 Applicant’s arguments, filed 08/30/2021 are acknowledged and have been carefully considered but remain unpersuasive. Regards to Applicant’s contention that the examiner exhibited significant hindsight reconstruction to select the instantly claimed Compound A-S and employ it as the immunomodulatory agent in the daratumumab/dexamethasone/immunomodulatory compound regimen for treating refractory multiple myeloma in the methodology of Dimopoulos, Applicant is reminded that any judgment on obviousness is in a sense necessarily a reconstruction based See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Considering the fact that the present rejection under 35 U.S.C. 103(a) relies solely on the knowledge and motivation that was generally available to one of ordinary skill in the art of treating refractory multiple myeloma using daratumumab and dexamethasone in combination with immunomodulatory agents, such as lenalidomide or Compound A-S (as clearly elucidated with the combined teachings of Dimopoulos, Thakurta and Schafer supra, as well as in the previous Office Action) and does not improperly rely upon Applicant’s disclosure, the assertion that the present rejection is made with impermissible hindsight reconstruction is properly found unpersuasive.
 Next, regarding Applicants contention that the unexpected results are sufficient to overcome a prima facie case of obviousness, the examiner is unconvinced. As shown in MPEP 716.02 (E); An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960).
In the instant case, the closest prior art is Thakurta (US2016/0051530 published 02/25/2016) who teaches treating multiple myeloma in a patient in need comprising administering a therapeutically effective amount of an antibody in combination with a therapeutically effective amount of an immunomodulatory compound. Racemic Compound A and lenalidomide are taught as suitable immunomodulatory compounds for the therapeutic regimen, while Daratumumab is taught as a suitable antibody to be used in the combinatorial regiment ([0049]-[0054], [0469]-[0471]). Thakurta teaches that it is believed that said immunomodulatory compound and antibodies provide synergistic effects when given concurrently with conventional therapy ([0524], [0529]).
While Applicant has shown that there is a synergistic effect on the inhibition of refractory multiple myeloma cell growth when Compound A-S is combined with daratumumab (instant Figure 2), Applicant has provided no comparative data to the closest prior art of record (Thakurta) to show that 1) the combination comprising racemic Compound A in combination with daratumumab taught by Thakurta does not yield a synergistic reduction in refractory multiple myeloma tumor growth or (2) the claimed combination of Compound A-S and daratumumab yields a statistically significant synergistic reduction in refractory multiple myeloma tumor growth compared to the racemic compound A and daratumumab embraced in Thakurta. In essence, there 
Data must be provided that demonstrates that the instantly claimed combination of Compound A-S and daratumumab performs better than the prior art composition of racemic compound A and daratumumab of Thakurta in order to demonstrate that the claimed combination possesses a property not shared with the closest prior art. Applicant must also show that the different results of the between the instantly claimed and those of the prior art are in fact unexpected and unobvious and of both statistical and practical significance. See MPEP 716.02(B) and Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).
Applicants can also rebut a prima facie case of obviousness by showing the criticality of the range. As cited in MPEP 716.02(D) “[T]o establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
In the instant case, the independent claims embrace the administration of compound A-S in any amount in combination with daratumumab in any amount in order to treat refractory multiple myeloma in a subject in need. However, as shown in Figure 2 of the instant specification, only doses of 10-100 nM Compound A-S in combination with 0.1-10 g/mL daratumumab were shown to yield a synergistic effect on the inhibition of refractory multiple myeloma cell growth. Applicants have neither demonstrated criticality of the complete claimed range encompassed in the independent claims in comparison to the closest prior art, nor have Applicants provided sufficient number of tests to g /mL. A sufficient number of tests both inside and outside the claimed generic range is required to show the criticality of the claimed range.
MPEP 716.02(d) addresses the subject of unexpected results commensurate in scope with the claimed invention: "[W]hether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of non-obviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range.  See In re Peterson, 315 F. 3d 1325, 1329-31 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003).  
In the instant case, just as a single point in space fails to define a line, one of ordinary skill in the art cannot ascertain a trend in Figure 2 that would allow him/her to reasonably extend the probative value to alternative concentrations of Compound A-S and alternative concentrations of daratumumab embodied in the instant claims, nor a basis to conclude that substitution of compound A-S for racemic compound A would not comprise the unexpected and synergistic inhibition of refractory multiple myeloma cell growth over the prior art of record, absent any concrete evidence or scientifically sound reasoning as to why these other embodiments would have been reasonably expected to demonstrate the same unexpected effect disclosed in Thakurta above. 
Conclusion
In view of the rejections set forth above, no claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628